                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DIEGO MILLER, WARLLEY SOARS, and
 WARLEY SANTIAGO,

        Plaintiffs/Counterclaim Defendants,

               v.                                        Case No. 19-cv-242-JPG-GCS

 PAM TRANSPORT INC. and JAMES
 OLIVER DOTSON,

        Defendants/Counterclaimants/Third-
        Party Plaintiffs,

               v.

 NJ FLOORS INSTALLATION INC.,

        Third-Party Defendant.

                                         JUDGMENT

       This matter having come before the Court, and all parties having stipulated to dismissal,

       IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with

prejudice.

                                              MARGARET M. ROBERTIE, Clerk of Court

Dated: March 24, 2020                         s/Tina Gray, Deputy Clerk



Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
